Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-22 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method and a program product for
for diagnosing and correcting connectivity problems in a broadband wide area network, comprising: obtaining measurements of one or more attributes of the network traffic exchanged between a content server and a client device via a network; collecting stat data including: connection-level stat data for a plurality of transport protocol connections, each transport protocol connection being between the content server and the client device, and object-level stat data for each of a plurality of objects comprising a video stream accessed by the client device over a connection of the plurality of connections; analyzing the one or more attributes of the network traffic to estimate Quality of Experience (QoE) performance metrics related to streaming video content at the client device using the connection-level stat data and the object-level stat data; and adjusting one or more network operating parameters of the network responsive to QoE performance metrics falling below a predetermined threshold as recited in the independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. French et al, U.S. Patent No. 8,744,432 B2.
b. Austin et al, U.S. Patent No. 7,212,498 B2.
c. Parthasarathy, U.S. Patent Application Publication No. 2015/0067184 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979. The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 11, 2022